UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6278



JOSEPH PAUL VERNO,

                                              Plaintiff - Appellant,

          versus

WAYNE HILLIARD, Unit Manager; AARON EDISON,
Counselor; WILLIAM THOMPSON, Warden of Federal
Correctional Institution, Morgantown; MARY E.
MCBRIDE, Acting Administrator National Inmate
Appeals   of Bureau of Prisons, Justice
Department,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-95-69-1)

Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Paul Verno, Appellant Pro Se. William David Wilmoth, United
States Attorney, Daniel W. Dickinson, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Verno appeals the district court's order denying relief on his

Bivens* complaint and denying his request to have a charge expunged
from his prison record. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Verno v. Hilliard,
No. CA-95-69-1 (N.D.W. Va. Feb. 12, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




       *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                3